--------------------------------------------------------------------------------

EXHIBIT 10.47
 
 
SERIES A PREFERRED STOCK
ASSIGNMENT AGREEMENT


THIS SERIES A PREFERRED STOCK ASSIGNMENT AGREEMENT (this “Agreement”) is made as
of June 10, 2013, by and between, JEFFREY SCHULTZ (the “Assignor”) and TRAFALGAR
CAPITAL ADVISORS, INC. (DBA TCA FUND MANAGEMENT GROUP) (the “Assignee”).


WITNESSETH


WHEREAS, Redfin Network, Inc., a corporation incorporated under the laws of the
State of Nevada, as borrower (the “Borrower”), and TCA Global Credit Master
Fund, L.P., a limited partnership organized and existing under the laws of the
Cayman Islands, as lender (the “Lender”), have entered into that certain senior
secured revolving credit facility agreement, dated as of September 30, 2012, as
amended November 30, 2012 (as amended, the “Credit Agreement”), pursuant to
which the Lender agreed to make available to the Borrower a secured revolving
credit facility in the amount of Three Million United States Dollars
(US$3,000,000), subject to the terms and conditions therein contained, and of
this amount, the Lender made an initial principal advance of Three Hundred Fifty
Thousand United States Dollars (US$350,000) and a subsequent principal advance
of Thirty Thousand United States Dollars (US$30,000) to the Borrower;


WHEREAS, the Borrower has requested and the Lender has agreed to enter into
Amendment No. 2 to the Credit Agreement on the date hereof, pursuant to which
the Lender shall advance an additional principal amount of Three Hundred
Thousand United States Dollars (US$300,000) (the “Additional Principal Amount”)
to the Borrower;


WHEREAS, the Borrower previously issued Fifty Thousand (50,000) shares of the
Borrower’s Series A Preferred Stock (the “Preferred Shares”) to the Assignor;


WHEREAS, each share of the Preferred Stock votes together with the Borrower’s
common shares and entitles the holder to One Thousand (1,000) votes of common
stock at any meeting of the Borrower’s shareholders or any other shareholder
vote, either by written consent or otherwise;


WHEREAS, it is a conditions precedent to the Lender’s obligation to advance the
Additional Principal Amount to the Borrower that the Assignor irrevocably
transfer and assign to the Assignee all of the Assignor’s right, title and
interest in and to the Preferred Stock, and the Assignor acknowledges that he
will receive a substantial benefit from the Lender advancing the Additional
Principal Amount to the Borrower and, as such, the Assignor desires to
irrevocably transfer and assign to the Assignee all of the Assignor’s right,
title and interest in and to the Preferred Stock.


NOW, THEREFORE, in consideration hereof and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
 


 
1

--------------------------------------------------------------------------------

 
 
 
1.           Incorporation of Recitals. The recitals set forth hereinabove are
hereby incorporated herein by this reference with the same force and effect as
if fully hereinafter set forth.


2.           Assignment. In consideration of the Lender advancing the Additional
Principal Amount to the Borrower on the date hereof, which such advance to the
Borrower is acknowledged to be of substantial benefit to the Assignor, Assignor
hereby irrevocably assigns transfers and conveys to the Assignee or its assigns,
all of its right, title and interest in and to the Preferred Stock.


3.           Transfer.  Upon the execution of this Agreement, the Assignor shall
(i) deliver to the Assignee any and all share certificates evidencing the
Preferred Shares (collectively, the “Preferred Share Certificates”); and (ii)
execute and deliver such further instruments of sale, assignment, transfer and
delivery, and take such other action as the Assignee may request from the
Assignor or the Borrower in order to consummate the transactions contemplated
hereby, including, but not limited to, the Assignor executing and delivering to
the Assignee an instrument of transfer, in the form attached hereto as Exhibit A
(the “Instrument of Transfer”), pursuant to which, upon delivery of such
Instrument of Transfer and the Preferred Share Certificates to the Borrower’s
transfer agent, the transfer agent shall be permitted, without any further
action on the part of the Assignor or the Borrower, to transfer the Preferred
Shares into the name and for the benefit of the Assignee;


4.           Representations and Warranties of Assignor.  Assignor hereby
represents and warrants to Assignee the following:


4.1           Legal Capacity, Power and Authority.  Assignor has the authority
to enter into this Agreement and consummate the transactions contemplated
hereby.  The Assignor, by its execution hereof, acknowledges and accepts that
there are no restrictions which would prohibit the assignment contemplated
hereby.


4.2           Consent.  No consent, approval or agreement of any individual,
partnership, corporation, association, joint stock company, trust, joint
venture, unincorporated organization or governmental entity (or any department,
agency or political subdivision thereof) or other entity is required to be
obtained by Assignor in connection with the execution and performance of this
Agreement or any other agreements or instruments entered into in connection with
this Agreement.


4.3           Litigation.  There are no claims, actions, suits, proceedings,
inquiries, disputes or investigations pending or threatened against Assignor, or
any of its assets, in connection with, arising from or related to the Preferred
Stock, at law or in equity, or by or before any governmental entity, or in
arbitration or mediation.
 
5.           Indemnification.  Assignor and the Borrower each covenant and agree
to indemnify and hold harmless Assignee and its officers, directors, employees,
agents, representatives, successors and assigns from and against any and all
losses, damages, fees, costs, expenses, obligations and liabilities or actions,
investigations, inquiries, arbitrations, claims or other governmental or
administrative agency proceedings in respect thereof, including enforcement of
this Agreement which are incurred as a result of (i) Assignor’s breach of this
Agreement; (ii) the breach of any material representations, warranties and/or
covenants set forth herein or in any document or certificate delivered by
Assignor in connection herewith; or (iii) a claim by any taxing authority for
(A) any taxes of Assignor allocable to any period ending on or prior to the date
hereof or allocable to any period that begins before and ends after the date
hereof and (B) any taxes arising from or occasioned by the assignment or
assumption of the Preferred Shares.
 
 
 
2

--------------------------------------------------------------------------------

 
 


6.           Further Assurances. From time to time after the date hereof and
without further consideration from one party hereto to the other, each party
hereto shall, at its expense, execute and deliver, or cause to be executed and
delivered, to the other such further instruments of sale, assignment, transfer
and delivery, and take such other action as such party hereto may reasonably
request from the other in order to consummate the transactions contemplated
hereby.


7.           Successors and Assigns. This Agreement shall apply, bind and inure
to the benefit of the parties hereto and their respective successors, assigns
and all other persons or entities claiming under or through any of them. No
other person or entity shall have any right or cause of action on account
hereof.


8.           Severability. In the event any one or more of the provisions of
this Agreement shall for any reason be held invalid, illegal or unenforceable,
in whole or in part or in any respect, then such provision or provisions shall
be deemed null and void and shall not affect any other provision of this
Agreement and the remaining provisions of this Agreement shall remain in full
force and effect.


9.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.  A faxed or electronic copy of this
Agreement shall be deemed an original.


10.           Governing Law Jurisdiction; Venue. Except in the case of the
mandatory forum selection clause set forth below, this Agreement shall be
construed and interpreted in accordance with the laws of the State of Nevada
without regard to the principles of conflicts of laws.  Any dispute arising
under, relating to, or in connection with the Agreement or related to any matter
which is the subject or incidental to the Agreement, shall be subject to the
exclusive jurisdiction and venue of the state and/or federal courts located in
Broward County, Florida. This provision is intended to be a mandatory forum
selection clause and governed by and interpreted consistent with Florida law.




[Signature page follows]
 
 
 
 

 
 
3

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Series A Preferred Stock
Assignment Agreement to be executed the day and year first above written.
 
 

 
ASSIGNOR:




_______________________________________
JEFFREY SCHULTZ








ASSIGNEE:


TRAFALGAR CAPITAL ADVISORS, INC.
(DBA TCA FUND MANAGEMENT GROUP)






By:     __________________________________
Name:  Robert Press
Title:

 
 
 
 
 

 


ACKNOWLEDGED AND AGREED:


REDFIN NETWORK, INC.






By:_____________________________
Name:
Title:








 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
INSTRUMENT OF TRANSFER
 
FOR VALUE RECEIVED:
   JEFFREY SCHULTZ

   

 
PLEASE INSERT SOCIAL SECURITY OR OTHER
IDENTIFYING NUMBER OR ASSIGNEE
 
hereby sells, assigns and transfers unto
   
 
 
   

 
TRAFALGAR CAPITAL ADVISORS, INC. (DBA TCA FUND MANAGEMENT GROUP)
 
 

 
 
 
 

   
50,000 shares
   Of
     
REDFIN NETWORK, INC. SERIES A PREFERRED STOCK
   standing in my (our) name(s)
 
on the books of said corporation represented by Certificate(s) No.(s).
 
 
herewith, and do hereby irrevocably constitute and appoint
 
 
 
  attorney to transfer the
said stock on the books of said corporation with full power of substitution in
the premises. This Instrument is given pursuant to that certain Assignment
Agreement between the undersigned and TCA Global Credit Master Fund, LP dated
June 10, 2013.
 
Dated
                   
In presence of
           
Name: JEFFREY SCHULTZ
 




 
 
 
 

--------------------------------------------------------------------------------